IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 174 MAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ENOCH SMITH,                  :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.